Name: Commission Regulation (EEC) No 1262/89 of 8 May 1989 fixing the export refunds for products processed from fruit and vegetables as provided for in Article 12 of Council Regulation (EEC) No 426/86
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 126/ 16 Official Journal of the European Communities 9 .- 5.-89 ­ COMMISSION REGULATION (EEC) No 1262/89 of 8 May 1989 fixing the export refunds for products processed from fruit and vegetables as provided for in Article 12 of Council Regulation (EEC) No 426/86 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1125/89 (2), and iri particular Article 12 (2) and (5) thereof, trade are being determined, account should be taken of the prices referred to in paragraph 2 of the said Article ; Whereas the export refunds for these products were last fixed by Commission Regulation (EEC) No 665/89 (4) ; Whereas when the application of the rules referred to above results in an amount of refund which for products listed in Article 1 (1 ) (b) of Regulation (EEC) No 426/86 is supposed to be lower than the refund for the added sugars pursuant to Article 1 1 of the same Regulation, no refund should be fixed ; whereas in such cases the refunds for added sugars should apply ; Whereas application of the abovementioned rules and criteria to the current market situation, and in particular to the prices of products processed from fruit and vege ­ tables on the Community market and in international trade entails fixing an appropriate refund ; Whereas the Management Committee for Products Processed from Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, - Whereas, pursuant to Article 12 ( 1 ) of Regulation (EEC) No 426/86, to the extent necessary to enable the products referred to in Article 1 ( 1 ) (a) of the said Regulation to be exported in economically significant quantities on the basis of prices for those products on the world market, the difference between those prices and prices within the Community may be covered by an export refund ; whereas Article 12 (3) of Regulation (EEC) No 426/86 provides that in cases where the refund for sugars incor ­ porated in the products listed in Article 1 ( 1 ) (b) of the Regulation is not sufficient to permit export of the products, the refund fixed pursuant to Article 12 ( 1 ) shall apply for such products ; HAS ADOPTED THIS REGULATION : Article 1 1 . The export refunds referred to in Article 12 of Regu ­ lation (EEC) No 426/86 shall be as set out in the Annex hereto. 2. Where no refund is fixed for a product listed in the Annex, that product may, where applicable, benefit from any export refund applicable to added sugars pursuant to Article 1 1 of Regulation (EEC) No 426/86. Whereas, pursuant to Article 2 of Council Regulation (EEC) No 519/77 of 14 March 1977 laying down general rules for granting export refunds on products processed from fruit and vegetables and criteria for fixing the amount of such refunds (3), account should be taken, when refunds are being fixed, of the existing situation and future trends with regard to, on the one hand, prices and availabilities on the Community market of products processed from fruit and vegetables and, on the other hand, of prices ruling in international trade ; whereas account should also be taken of the costs referred to in subparagraph (b) of the said Article and of the economic aspect of the proposed exports ; Article 2 Regulation (EEC) No 665/89 is hereby repealed.Whereas, in accordance with Article 3 of Regulation (EEC) No 519/77, account should be taken, when prices on the Community market are being determined, of the ruling prices which are most favourable from the point of view of exportation ; whereas, when prices in international Article 3 This Regulation shall enter into force on 9 May 1989. (') OJ No L 49, 27. 2 . 1986, p . 1 . 0 OJ No L 118, 29 . 4. 1989 , p . 29. P) OJ No L 73, 21 . 3 . 1977, p . 24. (4) OJ No L 72, 16 . 3 . 1989, p. 25. 9 . 5 . 89 Official Journal of the European Communities No L 126/17 This Regulation shall be binding in its entirety and directly applicable in all Member States^ Done at Brussels, 8 May 1989 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX to the Commission Regulation of 8 May 1989, fixing the export refunds for products processed from fruit and vegetables as provided for in Article 12 of Council Regulation (EEC) No 426/86 (ECU/100 kg net) Product code Destination of the exports (*) Refund (') 0806 20 19 (2) 01 18,00 0806 20 99 0 01 18,00 0812 10 00 100 02 13,30 2006 00 31 000 02 30,22 2006 00 90 100 02 30,22 2008 19 10 100 21,80 2008 19 90 100 21,80 2009 11 99 110 2,10 2009 19 99 110 2,10 2009 11 99 120 4,20 2009 19 99 120 Il 4,20 2009 11 99 130 6,30 2009 19 99 130 || 6,30 2009 11 99 140 || 8,40 2009 19 99 140 Il 8,40 2009 11 99 150 10,50 2009 19 99 150 10,50 (*) For the following destinations : 01 Countries or States with a planned economy in central or eastern Europe and Yugoslavia (1988 crop). 02 All destinations except North America. (') Amounts shown shall apply to products obtained from fruit harvested within the Community. (2) CN code.